DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species II in the reply filed on 04/02/2021 is acknowledged.
Claims 1-2 and 12-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, Species I and Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/02/2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a distance between the outer dummy pattern and the conductor pattern of the coil portion adjacent to the outer dummy pattern is smaller than or equal to a distance between the conductor patterns of the coil portion, except a distance between the innermost conductor pattern and the conductor pattern adjacent to the innermost conductor pattern” in claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially perpendicular" in claims 3, 5, 7, and 10-11 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 5 recites “a distance between the outer dummy pattern and the conductor pattern of the coil portion adjacent to the outer dummy pattern is smaller than or equal to a distance between the conductor patterns of the coil portion, except a distance between the innermost .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishi et al. [JP 09-045531] in view of Kato [U.S. Pub. No. 2013/0154783], Takeda [JP 04-351707] (for support), and Kawamura [JP 08-124745] (for support).

a conductor pattern (7A1-7E1) made of metal foil (see English translation);
a base material (6A) and including the conductor pattern (7A1-7E1); and
a coil configured by a plurality of conductor patterns (adjacent turns of elements 7A1-7E1) by stacking a plurality of base materials (6A-6E); wherein
the coil includes a coil axis in a stacking direction in which the plurality of base materials are stacked (see Figs. 1-5, a coil axis is formed by elements 7A1-7E1 in a stacking direction in which elements 6A-6E are stacked);
the coil includes a coil portion defined by the plurality of conductor patterns that are shaped so as to be wound around the coil axis a plurality of times (see Figs. 1-5, a coil portion defined by elements 7A1-7E1 that are shaped so as to be wound around the coil axis a plurality of times);
at least one of the plurality of base materials (6A-6E) includes the coil portion (see Figs. 1-5);
on the at least one of the plurality of base materials (6A-6E) on which the coil portion is provided, an outer dummy pattern (23A) defined by a conductor pattern on an outer side of the coil portion (see Fig. 5 and see English translation), and an inner dummy pattern (23C) defined by a conductor pattern on an inner side of the coil portion are provided (see Fig. 5 and see English translation); and
in at least two perpendicular or substantially perpendicular axial directions along a surface of the at least one of the plurality of base materials (6A-6E), of the plurality of conductor patterns (7A1-7E1) that define the coil portion (see Fig. 5):
a width of the outer dummy pattern is larger than a width of the conductor patterns of the coil portion (see Fig. 5, a width of element 23A is larger than a width of elements 7A1-7E1);

a distance between the outer dummy pattern and the conductor pattern of the coil portion adjacent to the outer dummy pattern is smaller than or equal to a distance between the conductor patterns of the coil portion (see Fig. 5, a distance between element 23A and element 7B1 is smaller or equal to a distance between conductor patterns of element 7B1); and
a distance between the inner dummy pattern and the conductor pattern of the coil portion adjacent to the inner dummy pattern is smaller than or equal to the width of the inner dummy pattern (see Fig. 5, a distance between element 23C and element 7B1 is smaller or equal to the width of element 23C).
Nishi et al. does not explicitly show the base material made of thermoplastic resin.
Kato shows a device (Fig. 1) teaching and suggesting the base material (S1-S8) made of thermoplastic resin (Paragraph [0040]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have thermoplastic resin as taught by Kato for the base material as disclosed by Nishi et al. to facilitate insulation to prevent shorting of adjacent coil and achieve stable frequency characteristics (Paragraph [0040]).
For support in the specification, Takeda shows a device (Figs. 1-2) teaching and suggesting an outer dummy pattern (111) defined by a conductor pattern on an outer side of the coil portion (Paragraph [0022]), and an inner dummy pattern (121) defined by a conductor pattern on an inner side of the coil portion (Paragraph [0022]) are provided (see Figs. 1-2), a width (m2 or m1) of the outer dummy pattern (111) is larger than a width (l1) of the conductor patterns (41) of the coil portion (see Figs. 1-2, Paragraph [0022]); a width (m2 or m1) of the inner dummy pattern (121) is larger than the width (l1) of the conductor patterns (41) of the coil portion (see Figs. 1-2, Paragraph [0022]); and a distance between the inner dummy pattern and the conductor pattern of the coil portion adjacent to the inner dummy pattern is smaller than or 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a width of the outer dummy pattern is larger than a width of the conductor patterns of the coil portion; a width of the inner dummy pattern is larger than the width of the conductor patterns of the coil portion; and a distance between the inner dummy pattern and the conductor pattern of the coil portion adjacent to the inner dummy pattern is smaller than or equal to the width of the inner dummy pattern as taught by Takeda for the device as disclosed by Nishi et al. in view of Kato to prevent deformation of the coil layer and a short circuit thereby improving reliability (Paragraph [0024]).
For support in the specification, Kawamura shows a device (Figs. 1-2) teaching and suggesting the coil includes a coil portion defined by the plurality of conductor patterns (La, Lb, Lc) that are shaped so as to be wound around the coil axis a plurality of times (see Figs. 1-2) and a distance (p) between the outer dummy pattern (Ld) and the conductor pattern (Lc) of the coil portion adjacent to the outer dummy pattern is smaller than or equal to a distance (p) between the conductor patterns (La, Lb, Lc) of the coil portion (see Figs. 1-2, see English translation).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a distance between the outer dummy pattern and the conductor pattern of the coil portion adjacent to the outer dummy pattern is smaller than or equal to a distance between the conductor patterns of the coil portion as taught by Kawamura for the device as disclosed by Nishi et al. in view of Kato and Takeda to stabilize the conductor layers where inductance fluctuation of the circuit can be reduced therefore setting the inductance value with high accuracy (Abstract, Constitution, see English translation).
In addition, the combination of Nishi et al. in view of Kato, Takeda, and Kawamura shows a distance (element p of Kawamura) between the inner dummy pattern (element 121 of 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a distance between the inner dummy pattern and the conductor pattern of the coil portion adjacent to the inner dummy pattern is smaller than or equal to the width of the inner dummy pattern as taught by Kawamura and Takeda for the device as disclosed by Nishi et al. in view of Kato, Takeda, and Kawamura to obtain desirable operating characteristics for inductance values.
Regarding Claim 9, Kawamura shows a distance (p) between the outer dummy pattern (Ld) and the conductor pattern (Lc) of the coil portion adjacent to the outer dummy pattern is smaller than or equal to the width (w) of the outer dummy pattern (Ld, see English translation, Ld have the same value as La, Lb, Lc).
Regarding Claim 10, Nishi et al. shows a coil-incorporated multilayer substrate (Fig. 5 with teachings from Figs. 1-4 and Drawing 1 below) comprising: 
a conductor pattern (7A1-7E1) made of metal foil (see English translation);
a base material (6A) and including the conductor pattern (7A1-7E1); and
a coil configured by a plurality of conductor patterns (adjacent turns of elements 7A1-7E1) by stacking a plurality of base materials (6A-6E); wherein
the coil includes a coil axis in a stacking direction in which the plurality of base materials are stacked (see Figs. 1-5, a coil axis is formed by elements 7A1-7E1 in a stacking direction in which elements 6A-6E are stacked);
the coil includes a coil portion defined by the plurality of conductor patterns that are shaped so as to be wound around the coil axis a plurality of times (see Figs. 1-5, a coil portion defined by elements 7A1-7E1 that are shaped so as to be wound around the coil axis a plurality of times);

on the at least one of the plurality of base materials (6A-6E) on which the coil portion is provided, an outer dummy pattern (23A) defined by a conductor pattern on an outer side of the coil portion (see Fig. 5 and see English translation), and an inner dummy pattern (23C) defined by a conductor pattern on an inner side of the coil portion are provided (see Fig. 5 and see English translation); and
in at least two perpendicular or substantially perpendicular axial directions along a surface of the at least one of the plurality of base materials (6A-6E), of the plurality of conductor patterns (7A1-7E1) that define the coil portion (see Fig. 5):
a width of the outer dummy pattern is larger than a width of the conductor patterns of the coil portion (see Fig. 5, a width of element 23A is larger than a width of elements 7A1-7E1);
a width of the inner dummy pattern is larger than the width of the conductor patterns of the coil portion (see Fig. 5, a width of element 23C is larger than a width of elements 7A1-7E1);
a distance between the outer dummy pattern and the conductor pattern of the coil portion adjacent to the outer dummy pattern is smaller than or equal to a distance between the conductor patterns of the coil portion (see Fig. 5, a distance between element 23A and element 7B1 is smaller or equal to a distance between conductor patterns of element 7B1); and
a distance between the inner dummy pattern and the conductor pattern of the coil portion adjacent to the inner dummy pattern is smaller than or equal to a distance between the conductor patterns of the coil portion (see Fig. 5, a distance between element 23C and element 7B1 is smaller or equal to a distance between conductor patterns of element 7B1).
Nishi et al. does not explicitly show the base material made of thermoplastic resin.
Kato shows a device (Fig. 1) teaching and suggesting the base material (S1-S8) made of thermoplastic resin (Paragraph [0040]).

For support in the specification, Takeda shows a device (Figs. 1-2) teaching and suggesting an outer dummy pattern (111) defined by a conductor pattern on an outer side of the coil portion (Paragraph [0022]), and an inner dummy pattern (121) defined by a conductor pattern on an inner side of the coil portion (Paragraph [0022]) are provided (see Figs. 1-2), a width (m2 or m1) of the outer dummy pattern (111) is larger than a width (l1) of the conductor patterns (41) of the coil portion (see Figs. 1-2, Paragraph [0022]); a width (m2 or m1) of the inner dummy pattern (121) is larger than the width (l1) of the conductor patterns (41) of the coil portion (see Figs. 1-2, Paragraph [0022]); and a distance between the inner dummy pattern and the conductor pattern of the coil portion adjacent to the inner dummy pattern is smaller than or equal to the width of the inner dummy pattern (see Fig. 1, a distance between element 121 and element 41 is smaller or equal to the width m2 or m1 of element 121).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a width of the outer dummy pattern is larger than a width of the conductor patterns of the coil portion; a width of the inner dummy pattern is larger than the width of the conductor patterns of the coil portion; and a distance between the inner dummy pattern and the conductor pattern of the coil portion adjacent to the inner dummy pattern is smaller than or equal to the width of the inner dummy pattern as taught by Takeda for the device as disclosed by Nishi et al. in view of Kato to prevent deformation of the coil layer and a short circuit thereby improving reliability (Paragraph [0024]).
For support in the specification, Kawamura shows a device (Figs. 1-2) teaching and suggesting the coil includes a coil portion defined by the plurality of conductor patterns (La, Lb, Lc) that are shaped so as to be wound around the coil axis a plurality of times (see Figs. 1-2) 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a distance between the outer dummy pattern and the conductor pattern of the coil portion adjacent to the outer dummy pattern is smaller than or equal to a distance between the conductor patterns of the coil portion as taught by Kawamura for the device as disclosed by Nishi et al. in view of Kato and Takeda to stabilize the conductor layers where inductance fluctuation of the circuit can be reduced therefore setting the inductance value with high accuracy (Abstract, Constitution, see English translation).
In addition, the combination of Nishi et al. in view of Kato, Takeda, and Kawamura shows a distance (element p of Kawamura) between the inner dummy pattern (element 121 of Takeda) and the conductor pattern (element 41 of Takeda) of the coil portion adjacent to the inner dummy pattern is smaller than or equal to a distance (element p of Kawamura) between the conductor pattern (La, Lb, Lc of Kawamura) of the coil portion (see English translation of Kawamura and Paragraph [0022] of Takeda).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a distance between the inner dummy pattern and the conductor pattern of the coil portion adjacent to the inner dummy pattern is smaller than or equal to a distance between the conductor pattern of the coil portion as taught by Kawamura and Takeda for the device as disclosed by Nishi et al. in view of Kato, Takeda, and Kawamura to obtain desirable operating characteristics for inductance values.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishi et al. in view of Kato, Takeda, and Kawamura as applied to claim 3 above, and further in view of Lee [U.S. Patent No. 8,253,523].
Regarding Claim 4, Nishi et al. in view of Kato, Takeda, and Kawamura shows the claimed invention as applied above but does not explicitly show at least one of the outer dummy pattern and the inner dummy pattern is connected to an interlayer connection conductor.
Lee shows an inductor device (Figs. 2A-5) teaching and suggesting at least one of the outer dummy pattern (211) and the inner dummy pattern is connected to an interlayer connection conductor (210).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have at least one of the outer dummy pattern and the inner dummy pattern is connected to an interlayer connection conductor as taught by Lee for the device as disclosed by Nishi et al. in view of Kato, Takeda, and Kawamura to facilitate electrical connection to another layer such as grounding which eliminate noise (Col. 4, Lines 23-39).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishi et al. in view of Kato, Takeda, and Kawamura as applied to claim 3 above, and further in view of Muto [U.S. Pub. No. 2008/0197963].
Regarding Claim 4, Nishi et al. in view of Kato, Takeda, and Kawamura shows the claimed invention as applied above but does not explicitly show at least one of the outer dummy pattern and the inner dummy pattern is connected to an interlayer connection conductor.
Muto shows a device (Fig. 2) teaching and suggesting at least one of the outer dummy pattern (31) and the inner dummy pattern is connected to an interlayer connection conductor (29).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have at least one of the outer dummy pattern and the inner .

Claims 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishi et al. [JP 09-045531] in view of Kato [U.S. Pub. No. 2013/0154783], Takeda [JP 04-351707] (for support), Kawamura [JP 08-124745] (for support), and Nakashiba [JP 2008-258600] (for support).
Regarding Claim 3, Nishi et al. shows a coil-incorporated multilayer substrate (Fig. 5 with teachings from Figs. 1-4 and Drawing 1 below) comprising: 
a conductor pattern (7A1-7E1) made of metal foil (see English translation);
a base material (6A) and including the conductor pattern (7A1-7E1); and
a coil configured by a plurality of conductor patterns (adjacent turns of elements 7A1-7E1) by stacking a plurality of base materials (6A-6E); wherein
the coil includes a coil axis in a stacking direction in which the plurality of base materials are stacked (see Figs. 1-5, a coil axis is formed by elements 7A1-7E1 in a stacking direction in which elements 6A-6E are stacked);
the coil includes a coil portion defined by the plurality of conductor patterns that are shaped so as to be wound around the coil axis a plurality of times (see Figs. 1-5, a coil portion defined by elements 7A1-7E1 that are shaped so as to be wound around the coil axis a plurality of times);
at least one of the plurality of base materials (6A-6E) includes the coil portion (see Figs. 1-5);
on the at least one of the plurality of base materials (6A-6E) on which the coil portion is provided, an outer dummy pattern (23A) defined by a conductor pattern on an outer side of the coil portion (see Fig. 5 and see English translation), and an inner dummy pattern (23C) defined 
in at least two perpendicular or substantially perpendicular axial directions along a surface of the at least one of the plurality of base materials (6A-6E), of the plurality of conductor patterns (7A1-7E1) that define the coil portion (see Fig. 5):
a width of the outer dummy pattern is larger than a width of the conductor patterns of the coil portion (see Fig. 5, a width of element 23A is larger than a width of elements 7A1-7E1);
a width of the inner dummy pattern is larger than the width of the conductor patterns of the coil portion (see Fig. 5, a width of element 23C is larger than a width of elements 7A1-7E1);
a distance between the outer dummy pattern and the conductor pattern of the coil portion adjacent to the outer dummy pattern is smaller than or equal to a distance between the conductor patterns of the coil portion (see Fig. 5, a distance between element 23A and element 7B1 is smaller or equal to a distance between conductor patterns of element 7B1); and
a distance between the inner dummy pattern and the conductor pattern of the coil portion adjacent to the inner dummy pattern is smaller than or equal to the width of the inner dummy pattern (see Fig. 5, a distance between element 23C and element 7B1 is smaller or equal to the width of element 23C).
Nishi et al. does not explicitly show the base material made of thermoplastic resin.
Kato shows a device (Fig. 1) teaching and suggesting the base material (S1-S8) made of thermoplastic resin (Paragraph [0040]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have thermoplastic resin as taught by Kato for the base material as disclosed by Nishi et al. to facilitate insulation to prevent shorting of adjacent coil and achieve stable frequency characteristics (Paragraph [0040]).
For support in the specification, Takeda shows a device (Figs. 1-2) teaching and suggesting an outer dummy pattern (111) defined by a conductor pattern on an outer side of the 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a width of the outer dummy pattern is larger than a width of the conductor patterns of the coil portion; a width of the inner dummy pattern is larger than the width of the conductor patterns of the coil portion; and a distance between the inner dummy pattern and the conductor pattern of the coil portion adjacent to the inner dummy pattern is smaller than or equal to the width of the inner dummy pattern as taught by Takeda for the device as disclosed by Nishi et al. in view of Kato to prevent deformation of the coil layer and a short circuit thereby improving reliability (Paragraph [0024]).
For support in the specification, Kawamura shows a device (Figs. 1-2) teaching and suggesting the coil includes a coil portion defined by the plurality of conductor patterns (La, Lb, Lc) that are shaped so as to be wound around the coil axis a plurality of times (see Figs. 1-2) and a distance (p) between the outer dummy pattern (Ld) and the conductor pattern (Lc) of the coil portion adjacent to the outer dummy pattern is smaller than or equal to a distance (p) between the conductor patterns (La, Lb, Lc) of the coil portion (see Figs. 1-2, see English translation).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a distance between the outer dummy pattern and the 
For support in the specification, Nakashiba shows a device (Figs. 1-4) teaching and suggesting a distance (d1) between the inner dummy pattern (30) and the conductor pattern (10) of the coil portion adjacent to the inner dummy pattern is smaller than or equal to the width (width of element 30) of the inner dummy pattern (see Figs. 1-4, element d1 between element 30 and element 10 is smaller than or equal to the width of element 30 of element 30).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a distance between the inner dummy pattern and the conductor pattern of the coil portion adjacent to the inner dummy pattern is smaller than or equal to the width of the inner dummy pattern as taught by Nakashiba for the device as disclosed by Nishi et al. in view of Kato, Takeda, and Kawamura to suppress eddy current to obtain desirable operating characteristics (Abstract, Problem to be Solved).
In addition, the combination of Nishi et al. in view of Kato, Takeda, Kawamura, and Nakashiba shows a distance (element p of Kawamura) between the inner dummy pattern (element 30 of Nakashiba) and the conductor pattern (element 10 of Nakashiba) of the coil portion adjacent to the inner dummy pattern is smaller than or equal to the width (m2 or m1 of Takeda) of the inner dummy pattern (see English translation of Kawamura, Paragraph [0022] of Takeda, and see Figs. 1-4 of Nakashiba).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a distance between the inner dummy pattern and the conductor pattern of the coil portion adjacent to the inner dummy pattern is smaller than or equal to the width of the inner dummy pattern as taught by Kawamura, Takeda, and Nakashiba 
Regarding Claim 9, Kawamura shows a distance (p) between the outer dummy pattern (Ld) and the conductor pattern (Lc) of the coil portion adjacent to the outer dummy pattern is smaller than or equal to the width (w) of the outer dummy pattern (Ld, see English translation, Ld have the same value as La, Lb, Lc).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishi et al. in view of Kato, Takeda, Kawamura, and Nakashiba as applied to claim 3 above, and further in view of Lee [U.S. Patent No. 8,253,523].
Regarding Claim 4, Nishi et al. in view of Kato, Takeda, Kawamura, and Nakashiba shows the claimed invention as applied above but does not explicitly show at least one of the outer dummy pattern and the inner dummy pattern is connected to an interlayer connection conductor.
Lee shows an inductor device (Figs. 2A-5) teaching and suggesting at least one of the outer dummy pattern (211) and the inner dummy pattern is connected to an interlayer connection conductor (210).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have at least one of the outer dummy pattern and the inner dummy pattern is connected to an interlayer connection conductor as taught by Lee for the device as disclosed by Nishi et al. in view of Kato, Takeda, Kawamura, and Nakashiba to facilitate electrical connection to another layer such as grounding which eliminate noise (Col. 4, Lines 23-39).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishi et al. in view of Kato, Takeda, Kawamura, and Nakashiba as applied to claim 3 above, and further in view of Muto [U.S. Pub. No. 2008/0197963].
Regarding Claim 4, Nishi et al. in view of Kato, Takeda, Kawamura, and Nakashiba shows the claimed invention as applied above but does not explicitly show at least one of the outer dummy pattern and the inner dummy pattern is connected to an interlayer connection conductor.
Muto shows a device (Fig. 2) teaching and suggesting at least one of the outer dummy pattern (31) and the inner dummy pattern is connected to an interlayer connection conductor (29).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have at least one of the outer dummy pattern and the inner dummy pattern is connected to an interlayer connection conductor as taught by Muto for the device as disclosed by Nishi et al. in view of Kato, Takeda, Kawamura, and Nakashiba to facilitate electrical connection to another layer such as grounding (Paragraph [0107]).

Claims 3 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. [U.S. Pub. No. 2016/0078998] in view of Kato [U.S. Pub. No. 2013/0154783], Takeda [JP 04-351707] (for support), Kawamura [JP 08-124745], and Misawa et al. [JP 09-289128].
Regarding Claim 3, Park et al. shows a coil-incorporated multilayer substrate (Figs. 21-22) comprising: 
a conductor pattern (10, 150, 180, 200) made of metal (Paragraph [0033]);
a base material (160, 190, 210) and including the conductor pattern (150, 180, 200); and
a coil configured by a plurality of conductor patterns (adjacent turns of elements 150, 180, 200) by stacking a plurality of base materials (160, 190, 210); wherein

the coil includes a coil portion defined by the plurality of conductor patterns that are shaped so as to be wound around the coil axis a plurality of times (see Figs. 21-22, a coil portion defined by elements 150, 180, 200 that are shaped so as to be wound around the coil axis a plurality of times);
at least one of the plurality of base materials (160, 190, 210) includes the coil portion (see Figs. 21-22);
on the at least one of the plurality of base materials (160, 190, 210) on which the coil portion is provided, an outer dummy pattern (31) defined by a conductor pattern on an outer side of the coil portion (see Fig. 21), and an inner dummy pattern (30) defined by a conductor pattern on an inner side of the coil portion are provided (see Figs. 21-22); and
in at least two perpendicular or substantially perpendicular axial directions along a surface of the at least one of the plurality of base materials (160, 190, 210), of the plurality of conductor patterns (150, 180, 200) that define the coil portion (see Figs. 21-22):
a width of the outer dummy pattern is larger than a width of the conductor patterns of the coil portion (see Figs. 21-22, a width of element 31 is larger than a width of elements 150, 180, 200);
a width of the inner dummy pattern is larger than the width of the conductor patterns of the coil portion (see Figs. 21-22, a width of element 30 is larger than a width of elements 150, 180, 200); and
a distance between the inner dummy pattern and the conductor pattern of the coil portion adjacent to the inner dummy pattern is smaller than or equal to the width of the inner dummy pattern (see Figs. 21-22, a distance between element 30 and element 10 is smaller or equal to the width of element 30).

Kato shows a device (Fig. 1) teaching and suggesting the base material (S1-S8) made of thermoplastic resin (Paragraph [0040]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have thermoplastic resin as taught by Kato for the base material as disclosed by Park et al. to facilitate insulation to prevent shorting of adjacent coil and achieve stable frequency characteristics (Paragraph [0040]).
Park et al. in view of Kato does not explicitly show the conductor pattern made of metal foil and a distance between the outer dummy pattern and the conductor pattern of the coil portion adjacent to the outer dummy pattern is smaller than or equal to a distance between the conductor patterns of the coil portion.
For support in the specification, Takeda shows a device (Figs. 1-2) teaching and suggesting an outer dummy pattern (111) defined by a conductor pattern on an outer side of the coil portion (Paragraph [0022]), and an inner dummy pattern (121) defined by a conductor pattern on an inner side of the coil portion (Paragraph [0022]) are provided (see Figs. 1-2), a width (m2 or m1) of the outer dummy pattern (111) is larger than a width (l1) of the conductor patterns (41) of the coil portion (see Figs. 1-2, Paragraph [0022]); a width (m2 or m1) of the inner dummy pattern (121) is larger than the width (l1) of the conductor patterns (41) of the coil portion (see Figs. 1-2, Paragraph [0022]); and a distance between the inner dummy pattern and the conductor pattern of the coil portion adjacent to the inner dummy pattern is smaller than or equal to the width of the inner dummy pattern (see Fig. 1, a distance between element 121 and element 41 is smaller or equal to the width m2 or m1 of element 121).

Park et al. in view of Kato and Takeda does not explicitly show the conductor pattern made of metal foil and a distance between the outer dummy pattern and the conductor pattern of the coil portion adjacent to the outer dummy pattern is smaller than or equal to a distance between the conductor patterns of the coil portion.
Kawamura shows a device (Figs. 1-2) teaching and suggesting the coil includes a coil portion defined by the plurality of conductor patterns (La, Lb, Lc) that are shaped so as to be wound around the coil axis a plurality of times (see Figs. 1-2) and a distance (p) between the outer dummy pattern (Ld) and the conductor pattern (Lc) of the coil portion adjacent to the outer dummy pattern is smaller than or equal to a distance (p) between the conductor patterns (La, Lb, Lc) of the coil portion (see Figs. 1-2, see English translation).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a distance between the outer dummy pattern and the conductor pattern of the coil portion adjacent to the outer dummy pattern is smaller than or equal to a distance between the conductor patterns of the coil portion as taught by Kawamura for the device as disclosed by Park et al. in view of Kato and Takeda to stabilize the conductor layers where inductance fluctuation of the circuit can be reduced therefore setting the inductance value with high accuracy (Abstract, Constitution, see English translation).

Misawa et al. shows a device (Figs. 1-2) teaching and suggesting the conductor pattern (2) made of metal foil (Paragraphs [0005], [0018]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the conductor pattern made of metal foil as taught by Misawa et al. for the device as disclosed by Park et al. in view of Kato, Takeda, and Kawamura to form a coil with reduced thickness for compact design while achieving desirable inductance values (Paragraphs [0007]-[0008]).
In addition, the combination of Park et al. in view of Kato, Takeda, and Kawamura, and Misawa et al. shows a distance (element p of Kawamura) between the inner dummy pattern (element 121 of Takeda) and the conductor pattern (element 41 of Takeda) of the coil portion adjacent to the inner dummy pattern is smaller than or equal to the width (m2 or m1 of Takeda) of the inner dummy pattern (see English translation of Kawamura and Paragraph [0022] of Takeda).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a distance between the inner dummy pattern and the conductor pattern of the coil portion adjacent to the inner dummy pattern is smaller than or equal to the width of the inner dummy pattern as taught by Kawamura and Takeda for the device as disclosed by Nishi et al. in view of Kato, Takeda, Kawamura, and Misawa et al. to obtain desirable operating characteristics for inductance values.
Regarding Claim 9, Kawamura shows a distance (p) between the outer dummy pattern (Ld) and the conductor pattern (Lc) of the coil portion adjacent to the outer dummy pattern is smaller than or equal to the width (w) of the outer dummy pattern (Ld, see English translation, Ld have the same value as La, Lb, Lc).

a conductor pattern (10, 150, 180, 200) made of metal (Paragraph [0033]);
a base material (160, 190, 210) and including the conductor pattern (150, 180, 200); and
a coil configured by a plurality of conductor patterns (adjacent turns of elements 150, 180, 200) by stacking a plurality of base materials (160, 190, 210); wherein
the coil includes a coil axis in a stacking direction in which the plurality of base materials are stacked (see Figs. 21-22, a coil axis is formed by elements 150, 180, 200 in a stacking direction in which elements 160, 190, 210 are stacked);
the coil includes a coil portion defined by the plurality of conductor patterns that are shaped so as to be wound around the coil axis a plurality of times (see Figs. 21-22, a coil portion defined by elements 150, 180, 200 that are shaped so as to be wound around the coil axis a plurality of times);
at least one of the plurality of base materials (160, 190, 210) includes the coil portion (see Figs. 21-22);
on the at least one of the plurality of base materials (160, 190, 210) on which the coil portion is provided, an outer dummy pattern (31) defined by a conductor pattern on an outer side of the coil portion (see Fig. 21), and an inner dummy pattern (30) defined by a conductor pattern on an inner side of the coil portion are provided (see Figs. 21-22); and
in at least two perpendicular or substantially perpendicular axial directions along a surface of the at least one of the plurality of base materials (160, 190, 210), of the plurality of conductor patterns (150, 180, 200) that define the coil portion (see Figs. 21-22):
a width of the outer dummy pattern is larger than a width of the conductor patterns of the coil portion (see Figs. 21-22, a width of element 31 is larger than a width of elements 150, 180, 200);

Park et al. does not explicitly show the conductor pattern made of metal foil, the base material made of thermoplastic resin, a distance between the outer dummy pattern and the conductor pattern of the coil portion adjacent to the outer dummy pattern is smaller than or equal to a distance between the conductor patterns of the coil portion, and a distance between the inner dummy pattern and the conductor pattern of the coil portion adjacent to the inner dummy pattern is smaller than or equal to a distance between the conductor patterns of the coil portion.
Kato shows a device (Fig. 1) teaching and suggesting the base material (S1-S8) made of thermoplastic resin (Paragraph [0040]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have thermoplastic resin as taught by Kato for the base material as disclosed by Park et al. to facilitate insulation to prevent shorting of adjacent coil and achieve stable frequency characteristics (Paragraph [0040]).
Park et al. in view of Kato does not explicitly show the conductor pattern made of metal foil and a distance between the outer dummy pattern and the conductor pattern of the coil portion adjacent to the outer dummy pattern is smaller than or equal to a distance between the conductor patterns of the coil portion, and a distance between the inner dummy pattern and the conductor pattern of the coil portion adjacent to the inner dummy pattern is smaller than or equal to a distance between the conductor patterns of the coil portion.
For support in the specification, Takeda shows a device (Figs. 1-2) teaching and suggesting an outer dummy pattern (111) defined by a conductor pattern on an outer side of the coil portion (Paragraph [0022]), and an inner dummy pattern (121) defined by a conductor pattern on an inner side of the coil portion (Paragraph [0022]) are provided (see Figs. 1-2), a 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a width of the outer dummy pattern is larger than a width of the conductor patterns of the coil portion; a width of the inner dummy pattern is larger than the width of the conductor patterns of the coil portion; and a distance between the inner dummy pattern and the conductor pattern of the coil portion adjacent to the inner dummy pattern is smaller than or equal to the width of the inner dummy pattern as taught by Takeda for the device as disclosed by Park et al. in view of Kato to prevent deformation of the coil layer and a short circuit thereby improving reliability (Paragraph [0024]).
Park et al. in view of Kato and Takeda does not explicitly show the conductor pattern made of metal foil and a distance between the outer dummy pattern and the conductor pattern of the coil portion adjacent to the outer dummy pattern is smaller than or equal to a distance between the conductor patterns of the coil portion, and a distance between the inner dummy pattern and the conductor pattern of the coil portion adjacent to the inner dummy pattern is smaller than or equal to a distance between the conductor patterns of the coil portion.
Kawamura shows a device (Figs. 1-2) teaching and suggesting the coil includes a coil portion defined by the plurality of conductor patterns (La, Lb, Lc) that are shaped so as to be wound around the coil axis a plurality of times (see Figs. 1-2) and a distance (p) between the outer dummy pattern (Ld) and the conductor pattern (Lc) of the coil portion adjacent to the outer 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a distance between the outer dummy pattern and the conductor pattern of the coil portion adjacent to the outer dummy pattern is smaller than or equal to a distance between the conductor patterns of the coil portion as taught by Kawamura for the device as disclosed by Park et al. in view of Kato and Takeda to stabilize the conductor layers where inductance fluctuation of the circuit can be reduced therefore setting the inductance value with high accuracy (Abstract, Constitution, see English translation).
Moreover, Kawamura generally teaches and suggests a distance (p) between the dummy pattern (Ld) and the conductor pattern (Lc) of the coil portion adjacent to the dummy pattern is smaller than or equal to a distance (p) between the conductor patterns (La, Lb, Lc) of the coil portion (see Figs. 1-2, see English translation).
Therefore, the combination of Park et al. in view of Kato, Takeda, and Kawamura shows a distance (element p of Kawamura) between the inner dummy pattern (element 121 of Takeda) and the conductor pattern (element 41 of Takeda) of the coil portion adjacent to the inner dummy pattern is smaller than or equal to a distance (element p of Kawamura) between the conductor pattern (La, Lb, Lc of Kawamura) of the coil portion (see English translation of Kawamura and Paragraph [0022] of Takeda).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a distance between the inner dummy pattern and the conductor pattern of the coil portion adjacent to the inner dummy pattern is smaller than or equal to a distance between the conductor pattern of the coil portion as taught by Kawamura and Takeda for the device as disclosed by Park et al. in view of Kato, Takeda, and Kawamura to obtain desirable operating characteristics for inductance values.

Misawa et al. shows a device (Figs. 1-2) teaching and suggesting the conductor pattern (2) made of metal foil (Paragraphs [0005], [0018]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the conductor pattern made of metal foil as taught by Misawa et al. for the device as disclosed by Park et al. in view of Kato, Takeda, and Kawamura to form a coil with reduced thickness for compact design while achieving desirable inductance values (Paragraphs [0007]-[0008]).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishi et al. in view of Kato, Takeda, Kawamura, and Misawa et al. as applied to claim 3 above, and further in view of Lee [U.S. Patent No. 8,253,523].
Regarding Claim 4, Nishi et al. in view of Kato, Takeda, Kawamura, and Misawa et al. shows the claimed invention as applied above but does not explicitly show at least one of the outer dummy pattern and the inner dummy pattern is connected to an interlayer connection conductor.
Lee shows an inductor device (Figs. 2A-5) teaching and suggesting at least one of the outer dummy pattern (211) and the inner dummy pattern is connected to an interlayer connection conductor (210).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have at least one of the outer dummy pattern and the inner dummy pattern is connected to an interlayer connection conductor as taught by Lee for the device as disclosed by Nishi et al. in view of Kato, Takeda, Kawamura, and Misawa et al. to facilitate electrical connection to another layer such as grounding which eliminate noise (Col. 4, Lines 23-39).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishi et al. in view of Kato, Takeda, Kawamura, and Misawa et al. as applied to claim 3 above, and further in view of Muto [U.S. Pub. No. 2008/0197963].
Regarding Claim 4, Nishi et al. in view of Kato, Takeda, Kawamura, and Misawa et al. shows the claimed invention as applied above but does not explicitly show at least one of the outer dummy pattern and the inner dummy pattern is connected to an interlayer connection conductor.
Muto shows a device (Fig. 2) teaching and suggesting at least one of the outer dummy pattern (31) and the inner dummy pattern is connected to an interlayer connection conductor (29).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have at least one of the outer dummy pattern and the inner dummy pattern is connected to an interlayer connection conductor as taught by Muto for the device as disclosed by Nishi et al. in view of Kato, Takeda, Kawamura, and Misawa et al. to facilitate electrical connection to another layer such as grounding (Paragraph [0107]).

Claims 5, 7, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishi et al. [JP 09-045531] in view of Kato [U.S. Pub. No. 2013/0154783], Jeong et al. [U.S. Pub. No. 2015/0187484], Takeda [JP 04-351707] (for support), and Kawamura [JP 08-124745] (for support).
Regarding Claim 5 (see 112 rejection above), Nishi et al. shows a coil-incorporated multilayer substrate (Fig. 5 with teachings from Figs. 1-4 and Drawing 1 below) comprising:
a conductor pattern (7A1-7E1) made of metal foil (see English translation);
a base material (6A) and including the conductor pattern (7A1-7E1); and

the coil includes a coil axis in a stacking direction in which the plurality of base materials are stacked (see Figs. 1-5, a coil axis is formed by elements 7A1-7E1 in a stacking direction in which elements 6A-6E are stacked);
the coil includes a coil portion defined by the plurality of conductor patterns that are shaped so as to be wound around the coil axis a plurality of times (see Figs. 1-5, a coil portion defined by elements 7A1-7E1 that are shaped so as to be wound around the coil axis a plurality of times);
at least one of the plurality of base materials (6A-6E) includes the coil portion (see Figs.1-5);
on the at least one of the plurality of base materials (6A-6E) on which the coil portion is provided, an innermost conductor pattern (innermost at element 6B1) and an outer dummy pattern (23A) defined by a conductor pattern on an outer side of the coil portion are provided (see Fig. 5 and see English translation); and
in at least two perpendicular or substantially perpendicular axial directions along a surface of the at least one of the plurality of base materials (6A-6E), of the plurality of conductor patterns (7A1-7E1) that define the coil portion (see Fig. 5):
a width of the outer dummy pattern is larger than the width of the conductor patterns of the coil portion between the innermost conductor pattern and the outer dummy pattern (see Fig. 5, a width of element 23A is larger than the width of elements 7A1-7E1); and
a distance between the outer dummy pattern and the conductor pattern of the coil portion adjacent to the outer dummy pattern is smaller than or equal to a distance between the conductor patterns of the coil portion (see Fig. 5, a distance between element 23A and element 7B1 is smaller or equal to a distance between conductor patterns of element 7B1), 
Nishi et al. does not explicitly show the base material made of thermoplastic resin, a width of the innermost conductor pattern is larger than a width of the conductor patterns of the coil portion other than the innermost conductor pattern; the width of the innermost conductor pattern is larger than or equal to a distance between the innermost conductor pattern and the conductor pattern adjacent to the innermost conductor pattern.
Kato shows a device (Fig. 1) teaching and suggesting the base material (S1-S8) made of thermoplastic resin (Paragraph [0040]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have thermoplastic resin as taught by Kato for the base material as disclosed by Nishi et al. to facilitate insulation to prevent shorting of adjacent coil and achieve stable frequency characteristics (Paragraph [0040]).
Nishi et al. in view of Kato does not explicitly show a width of the innermost conductor pattern is larger than a width of the conductor patterns of the coil portion other than the innermost conductor pattern; the width of the innermost conductor pattern is larger than or equal to a distance between the innermost conductor pattern and the conductor pattern adjacent to the innermost conductor pattern.
Jeong et al. shows a device (Figs. 1-3) teaching and suggesting a width (c) of the innermost conductor pattern (43) is larger than a width (b) of the conductor patterns (42) of the coil portion other than the innermost conductor pattern (see Figs. 1-3); the width of the innermost conductor pattern is larger than or equal to a distance between the innermost conductor pattern and the conductor pattern adjacent to the innermost conductor pattern (see Figs. 1-3, width c of element 43 is larger than or equal to a distance between element 43 and element 42).

For support in the specification, Takeda shows a device (Figs. 1-2) teaching and suggesting an outer dummy pattern (111) defined by a conductor pattern on an outer side of the coil portion (Paragraph [0022]) is provided (see Figs. 1-2), a width (m2 or m1) of the outer dummy pattern (111) is larger than the width (l1) of the conductor patterns (41) of the coil portion (see Figs. 1-2, Paragraph [0022]) between the innermost conductor pattern and the outer dummy pattern (see Figs. 1-2).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a width of the outer dummy pattern is larger than the width of the conductor patterns of the coil portion between the innermost conductor pattern and the outer dummy pattern as taught by Takeda for the device as disclosed by Nishi et al. in view of Kato and Jeong et al. to prevent deformation of the coil layer and a short circuit thereby improving reliability (Paragraph [0024]).
For support in the specification, Kawamura shows a device (Figs. 1-2) teaching and suggesting the coil includes a coil portion defined by the plurality of conductor patterns (La, Lb, Lc) that are shaped so as to be wound around the coil axis a plurality of times (see Figs. 1-2) and the width of the innermost conductor pattern (width of Lp1 is at least 5µm or greater since width of Lp1 is greater than La) is larger than or equal to a distance (p) between the innermost conductor pattern and the conductor pattern adjacent to the innermost conductor pattern (see Figs. 1-2 and see English translation), and a distance (p) between the outer dummy pattern (Ld) 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the width of the innermost conductor pattern is larger than or equal to a distance between the innermost conductor pattern and the conductor pattern adjacent to the innermost conductor pattern, and a distance between the outer dummy pattern and the conductor pattern of the coil portion adjacent to the outer dummy pattern is smaller than or equal to a distance between the conductor patterns of the coil portion, except a distance between the innermost conductor pattern and the conductor pattern adjacent to the innermost conductor pattern as taught by Kawamura for the device as disclosed by Nishi et al. in view of Kato, Jeong et al., and Takeda to stabilize the conductor layers where inductance fluctuation of the circuit can be reduced therefore setting the inductance value with high accuracy (Abstract, Constitution, see English translation).
Regarding Claim 7, Nishi et al. shows a coil-incorporated multilayer substrate (Fig. 5 with teachings from Figs. 1-4 and Drawing 1 below) comprising: 
a conductor pattern (7A1-7E1) made of metal foil (see English translation);
a base material (6A) and including the conductor pattern (7A1-7E1); and
a coil configured by a plurality of conductor patterns (adjacent turns of elements 7A1-7E1) by stacking a plurality of base materials (6A-6E); wherein
the coil includes a coil axis in a stacking direction in which the plurality of base materials are stacked (see Figs. 1-5, a coil axis is formed by elements 7A1-7E1 in a stacking direction in which elements 6A-6E are stacked);
the coil includes a coil portion defined by the plurality of conductor patterns that are shaped so as to be wound around the coil axis a plurality of times (see Figs. 1-5, a coil portion 
at least one of the plurality of base materials (6A-6E) includes the coil portion (see Figs. 1-5);
on the at least one of the plurality of base materials (6A-6E) on which the coil portion is provided, an outermost conductor pattern (outermost end of element 7B1) and an inner dummy pattern (23C) defined by a conductor pattern on an inner side of the coil portion are provided (see Fig. 5 and see English translation); and
in at least two perpendicular or substantially perpendicular axial directions along a surface of the at least one of the plurality of base materials (6A-6E), of the plurality of conductor patterns (7A1-7E1) that define the coil portion (see Fig. 5):
a width of the inner dummy pattern is larger than or equal to the width of the conductor patterns of the coil portion between the outermost conductor pattern and the inner dummy pattern (see Fig. 5, a width of element 23C is larger than a width of elements 7A1-7E1); and
a distance between the inner dummy pattern and the conductor pattern of the coil portion adjacent to the inner dummy pattern is smaller than or equal to the width of the inner dummy pattern (see Fig. 5, a distance between element 23C and element 7B1 is smaller or equal to the width of element 23C).
Nishi et al. does not explicitly show the base material made of thermoplastic resin and a width of the outermost conductor pattern is larger than a width of the conductor patterns of the coil portion other than the outermost conductor pattern.
Kato shows a device (Fig. 1) teaching and suggesting the base material (S1-S8) made of thermoplastic resin (Paragraph [0040]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have thermoplastic resin as taught by Kato for the base 
Nishi et al. in view of Kato does not explicitly show a width of the outermost conductor pattern is larger than a width of the conductor patterns of the coil portion other than the outermost conductor pattern.
Jeong et al. shows a device (Figs. 1-3) teaching and suggesting a width (a) of the outermost conductor pattern (41) is larger than a width (b) of the conductor patterns (42) of the coil portion other than the outermost conductor pattern (see Figs. 1-3).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a width of the outermost conductor pattern is larger than a width of the conductor patterns of the coil portion other than the outermost conductor pattern as taught by Jeong et al. for the device as disclosed by Nishi et al. in view of Kato to decrease DC resistance value with high inductance value (Paragraph [0050]).
For support in the specification, Takeda shows a device (Figs. 1-2) teaching and suggesting an inner dummy pattern (121) defined by a conductor pattern on an inner side of the coil portion (Paragraph [0022]) is provided (see Figs. 1-2) and a width (m2 or m1) of the inner dummy pattern (121) is larger than or equal to the width (l1) of the conductor patterns (41) of the coil portion between the outermost conductor pattern and the inner dummy pattern (see Figs. 1-2, Paragraph [0022]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a width of the inner dummy pattern is larger than or equal to the width of the conductor patterns of the coil portion between the outermost conductor pattern and the inner dummy pattern as taught by Takeda for the device as disclosed by Nishi et al. in view of Kato and Jeong et al. to prevent deformation of the coil layer and a short circuit thereby improving reliability (Paragraph [0024]).

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a distance between the dummy pattern and the conductor pattern of the coil portion adjacent to the dummy pattern is smaller than or equal to a distance between the conductor patterns of the coil portion as taught by Kawamura for the device as disclosed by Nishi et al. in view of Kato, Jeong et al., and Takeda to stabilize the conductor layers where inductance fluctuation of the circuit can be reduced therefore setting the inductance value with high accuracy (Abstract, Constitution, see English translation).
In addition, the combination of Nishi et al. in view of Kato, Jeong et al., Takeda, and Kawamura shows a distance (element p of Kawamura) between the inner dummy pattern (element 121 of Takeda) and the conductor pattern (element 41 of Takeda) of the coil portion adjacent to the inner dummy pattern is smaller than or equal to the width (m2 or m1 of Takeda) of the inner dummy pattern (see English translation of Kawamura and Paragraph [0022] of Takeda).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a distance between the inner dummy pattern and the conductor pattern of the coil portion adjacent to the inner dummy pattern is smaller than or equal to the width of the inner dummy pattern as taught by Kawamura and Takeda for the device as disclosed by Nishi et al. in view of Kato, Jeong et al., Takeda, and Kawamura to obtain desirable operating characteristics for inductance values.

Regarding Claim 11, Nishi et al. shows a coil-incorporated multilayer substrate (Fig. 5 with teachings from Figs. 1-4 and Drawing 1 below) comprising: 
a conductor pattern (7A1-7E1) made of metal foil (see English translation);
a base material (6A) and including the conductor pattern (7A1-7E1); and
a coil configured by a plurality of conductor patterns (adjacent turns of elements 7A1-7E1) by stacking a plurality of base materials (6A-6E); wherein
the coil includes a coil axis in a stacking direction in which the plurality of base materials are stacked (see Figs. 1-5, a coil axis is formed by elements 7A1-7E1 in a stacking direction in which elements 6A-6E are stacked);
the coil includes a coil portion defined by the plurality of conductor patterns that are shaped so as to be wound around the coil axis a plurality of times (see Figs. 1-5, a coil portion defined by elements 7A1-7E1 that are shaped so as to be wound around the coil axis a plurality of times);
at least one of the plurality of base materials (6A-6E) includes the coil portion (see Figs. 1-5);
on the at least one of the plurality of base materials (6A-6E) on which the coil portion is provided, an outermost conductor pattern (outermost end of element 7B1) and an inner dummy pattern (23C) defined by a conductor pattern on an inner side of the coil portion are provided (see Fig. 5 and see English translation); and
in at least two perpendicular or substantially perpendicular axial directions along a surface of the at least one of the plurality of base materials (6A-6E), of the plurality of conductor patterns (7A1-7E1) that define the coil portion (see Fig. 5):

Nishi et al. does not explicitly show the base material made of thermoplastic resin, a width of the outermost conductor pattern is larger than a width of the conductor patterns of the coil portion other than the outermost conductor pattern, and a distance between the inner dummy pattern and the conductor pattern of the coil portion adjacent to the inner dummy pattern is smaller than or equal to a distance between the conductor patterns of the coil portion.
Kato shows a device (Fig. 1) teaching and suggesting the base material (S1-S8) made of thermoplastic resin (Paragraph [0040]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have thermoplastic resin as taught by Kato for the base material as disclosed by Nishi et al. to facilitate insulation to prevent shorting of adjacent coil and achieve stable frequency characteristics (Paragraph [0040]).
Nishi et al. in view of Kato does not explicitly show a width of the outermost conductor pattern is larger than a width of the conductor patterns of the coil portion other than the outermost conductor pattern, and a distance between the inner dummy pattern and the conductor pattern of the coil portion adjacent to the inner dummy pattern is smaller than or equal to a distance between the conductor patterns of the coil portion.
Jeong et al. shows a device (Figs. 1-3) teaching and suggesting a width (a) of the outermost conductor pattern (41) is larger than a width (b) of the conductor patterns (42) of the coil portion other than the outermost conductor pattern (see Figs. 1-3).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a width of the outermost conductor pattern is larger than a width of the conductor patterns of the coil portion other than the outermost conductor 
Nishi et al. in view of Kato and Jeong et al. does not explicitly show a distance between the inner dummy pattern and the conductor pattern of the coil portion adjacent to the inner dummy pattern is smaller than or equal to a distance between the conductor patterns of the coil portion.
For support in the specification, Takeda shows a device (Figs. 1-2) teaching and suggesting an inner dummy pattern (121) defined by a conductor pattern on an inner side of the coil portion (Paragraph [0022]) is provided (see Figs. 1-2) and a width (m2 or m1) of the inner dummy pattern (121) is larger than or equal to the width (l1) of the conductor patterns (41) of the coil portion between the outermost conductor pattern and the inner dummy pattern (see Figs. 1-2, Paragraph [0022]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a width of the inner dummy pattern is larger than or equal to the width of the conductor patterns of the coil portion between the outermost conductor pattern and the inner dummy pattern as taught by Takeda for the device as disclosed by Nishi et al. in view of Kato and Jeong et al. to prevent deformation of the coil layer and a short circuit thereby improving reliability (Paragraph [0024]).
For support in the specification, Kawamura shows a device (Figs. 1-2) teaching and suggesting the coil includes a coil portion defined by the plurality of conductor patterns (La, Lb, Lc) that are shaped so as to be wound around the coil axis a plurality of times (see Figs. 1-2) and a distance (p) between the dummy pattern (Ld) and the conductor pattern (Lc) of the coil portion adjacent to the dummy pattern is smaller than or equal to a distance (p) between the conductor patterns (La, Lb, Lc) of the coil portion (see Figs. 1-2, see English translation).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a distance between the dummy pattern and the 
In addition, the combination of Nishi et al. in view of Kato, Jeong et al., Takeda, and Kawamura shows a distance (element p of Kawamura) between the inner dummy pattern (element 121 of Takeda) and the conductor pattern (element 41 of Takeda) of the coil portion adjacent to the inner dummy pattern is smaller than or equal to a distance (element p of Kawamura) between the conductor patterns (La, Lb, Lc of Kawamura) of the coil portion (see English translation of Kawamura and Paragraph [0022] of Takeda).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a distance between the inner dummy pattern and the conductor pattern of the coil portion adjacent to the inner dummy pattern is smaller than or equal to a distance between the conductor patterns of the coil portion as taught by Kawamura and Takeda for the device as disclosed by Nishi et al. in view of Kato, Jeong et al., Takeda, and Kawamura to obtain desirable operating characteristics for inductance values.

Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishi et al. in view of Kato, Jeong et al., Takeda, and Kawamura as applied to claims 5 and 7 above, and further in view of Lee [U.S. Patent No. 8,253,523].
Regarding Claim 6, Nishi et al. in view of Kato, Jeong et al., Takeda, and Kawamura shows the claimed invention as applied above but does not explicitly show at least one of the outer dummy pattern and the innermost conductor pattern is connected to an interlayer connection conductor.

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have at least one of the outer dummy pattern and the innermost conductor pattern is connected to an interlayer connection conductor as taught by Lee for the device as disclosed by Nishi et al. in view of Kato, Jeong et al., Takeda, and Kawamura to facilitate electrical connection to another layer such as grounding which eliminate noise (Col. 4, Lines 23-39).
Regarding Claim 8, Nishi et al. in view of Kato, Jeong et al., Takeda, and Kawamura shows the claimed invention as applied above.
In addition, Lee shows an inductor device (Figs. 2A-5) teaching and suggesting at least one of the outermost conductor pattern and the innermost conductor pattern (225) is connected to an interlayer connection conductor (210a).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have at least one of the outermost conductor pattern and the innermost conductor pattern is connected to an interlayer connection conductor as taught by Lee for the device as disclosed by Nishi et al. in view of Kato, Jeong et al., Takeda, and Kawamura to facilitate electrical connection to another layer such as grounding which eliminate noise (Col. 4, Lines 23-39).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishi et al. in view of Kato, Jeong et al., Takeda, and Kawamura as applied to claim 5 above, and further in view of Muto [U.S. Pub. No. 2008/0197963].
Regarding Claim 6, Nishi et al. in view of Kato, Jeong et al., Takeda, and Kawamura shows the claimed invention as applied above but does not explicitly show at least one of the 
Muto shows a device (Fig. 2) teaching and suggesting at least one of the outer dummy pattern (31) and the innermost conductor pattern is connected to an interlayer connection conductor (29).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have at least one of the outer dummy pattern and the innermost conductor pattern is connected to an interlayer connection conductor as taught by Muto for the device as disclosed by Nishi et al. in view of Kato, Jeong et al., Takeda, and Kawamura to facilitate electrical connection to another layer such as grounding (Paragraph [0107]).

Claims 5, 7, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. [U.S. Pub. No. 2016/0078998] in view of Kato [U.S. Pub. No. 2013/0154783], Jeong et al. [U.S. Pub. No. 2015/0187484], Takeda [JP 04-351707] (for support), Kawamura [JP 08-124745], and Misawa et al. [JP 09-289128].
Regarding Claim 5, Park et al. shows a coil-incorporated multilayer substrate (Figs. 21-22) comprising: 
a conductor pattern (10, 150, 180, 200) made of metal (Paragraph [0033]);
a base material (160, 190, 210) and including the conductor pattern (150, 180, 200); and
a coil configured by a plurality of conductor patterns (adjacent turns of elements 150, 180, 200) by stacking a plurality of base materials (160, 190, 210); wherein
the coil includes a coil axis in a stacking direction in which the plurality of base materials are stacked (see Figs. 21-22, a coil axis is formed by elements 150, 180, 200 in a stacking direction in which elements 160, 190, 210 are stacked);

at least one of the plurality of base materials (160, 190, 210) includes the coil portion (see Figs. 21-22);
on the at least one of the plurality of base materials (160, 190, 210) on which the coil portion is provided, an innermost conductor pattern (innermost end of element 10) and an outer dummy pattern (31) defined by a conductor pattern on an outer side of the coil portion (see Fig. 21) are provided (see Figs. 21-22); and
in at least two perpendicular or substantially perpendicular axial directions along a surface of the at least one of the plurality of base materials (160, 190, 210), of the plurality of conductor patterns (150, 180, 200) that define the coil portion (see Figs. 21-22):
a width of the innermost conductor pattern is larger than a width of the conductor patterns of the coil portion other than the innermost conductor pattern (see Figs. 21-22, a width of innermost end of element 10 is larger than a width of element 10).
a width of the inner dummy pattern is larger than the width of the conductor patterns of the coil portion between the innermost conductor pattern and the outer dummy pattern (see Figs. 21-22, a width of element 30 is larger than a width of elements 150, 180, 200).
Park et al. does not explicitly show the conductor pattern made of metal foil, the base material made of thermoplastic resin, the width of the innermost conductor pattern is larger than or equal to a distance between the innermost conductor pattern and the conductor pattern adjacent to the innermost conductor pattern; and a distance between the outer dummy pattern and the conductor pattern of the coil portion adjacent to the outer dummy pattern is smaller than or equal to a distance between the conductor patterns of the coil portion, except a distance 
Kato shows a device (Fig. 1) teaching and suggesting the base material (S1-S8) made of thermoplastic resin (Paragraph [0040]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have thermoplastic resin as taught by Kato for the base material as disclosed by Park et al. to facilitate insulation to prevent shorting of adjacent coil and achieve stable frequency characteristics (Paragraph [0040]).
Park et al. in view of Kato does not explicitly show the conductor pattern made of metal foil, the width of the innermost conductor pattern is larger than or equal to a distance between the innermost conductor pattern and the conductor pattern adjacent to the innermost conductor pattern; and a distance between the outer dummy pattern and the conductor pattern of the coil portion adjacent to the outer dummy pattern is smaller than or equal to a distance between the conductor patterns of the coil portion, except a distance between the innermost conductor pattern and the conductor pattern adjacent to the innermost conductor pattern.
Jeong et al. shows a device (Figs. 1-3) teaching and suggesting a width (c) of the innermost conductor pattern (43) is larger than a width (b) of the conductor patterns (42) of the coil portion other than the innermost conductor pattern (see Figs. 1-3); the width of the innermost conductor pattern is larger than or equal to a distance between the innermost conductor pattern and the conductor pattern adjacent to the innermost conductor pattern (see Figs. 1-3, width c of element 43 is larger than or equal to a distance between element 43 and element 42).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a width of the innermost conductor pattern is larger than a width of the conductor patterns of the coil portion other than the innermost conductor pattern; the width of the innermost conductor pattern is larger than or equal to a distance 
Park et al. in view of Kato and Jeong et al. does not explicitly show the conductor pattern made of metal foil and a distance between the outer dummy pattern and the conductor pattern of the coil portion adjacent to the outer dummy pattern is smaller than or equal to a distance between the conductor patterns of the coil portion, except a distance between the innermost conductor pattern and the conductor pattern adjacent to the innermost conductor pattern.
For support in the specification, Takeda shows a device (Figs. 1-2) teaching and suggesting an outer dummy pattern (111) defined by a conductor pattern on an outer side of the coil portion (Paragraph [0022]) is provided (see Figs. 1-2), a width (m2 or m1) of the outer dummy pattern (111) is larger than the width (l1) of the conductor patterns (41) of the coil portion (see Figs. 1-2, Paragraph [0022]) between the innermost conductor pattern and the outer dummy pattern (see Figs. 1-2).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a width of the outer dummy pattern is larger than the width of the conductor patterns of the coil portion between the innermost conductor pattern and the outer dummy pattern as taught by Takeda for the device as disclosed by Park et al. in view of Kato and Jeong et al. to prevent deformation of the coil layer and a short circuit thereby improving reliability (Paragraph [0024]).
Park et al. in view of Kato, Jeong et al., and Takeda does not explicitly show the conductor pattern made of metal foil and a distance between the outer dummy pattern and the conductor pattern of the coil portion adjacent to the outer dummy pattern is smaller than or equal to a distance between the conductor patterns of the coil portion, except a distance between the innermost conductor pattern and the conductor pattern adjacent to the innermost conductor pattern.

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the width of the innermost conductor pattern is larger than or equal to a distance between the innermost conductor pattern and the conductor pattern adjacent to the innermost conductor pattern, and a distance between the outer dummy pattern and the conductor pattern of the coil portion adjacent to the outer dummy pattern is smaller than or equal to a distance between the conductor patterns of the coil portion, except a distance between the innermost conductor pattern and the conductor pattern adjacent to the innermost conductor pattern as taught by Kawamura for the device as disclosed by Park et al. in view of Kato, Jeong et al., and Takeda to stabilize the conductor layers where inductance fluctuation of the circuit can be reduced therefore setting the inductance value with high accuracy (Abstract, Constitution, see English translation).
Park et al. in view of Kato, Jeong et al., Takeda, and Kawamura does not explicitly show the conductor pattern made of metal foil.
Misawa et al. shows a device (Figs. 1-2) teaching and suggesting the conductor pattern (2) made of metal foil (Paragraphs [0005], [0018]).

Regarding Claim 7, Park e al. shows a coil-incorporated multilayer substrate (Figs. 21-22) comprising: 
a conductor pattern (10, 150, 180, 200) made of metal (Paragraph [0033]);
a base material (160, 190, 210) and including the conductor pattern (150, 180, 200); and
a coil configured by a plurality of conductor patterns (adjacent turns of elements 150, 180, 200) by stacking a plurality of base materials (160, 190, 210); wherein
the coil includes a coil axis in a stacking direction in which the plurality of base materials are stacked (see Figs. 21-22, a coil axis is formed by elements 150, 180, 200 in a stacking direction in which elements 160, 190, 210 are stacked);
the coil includes a coil portion defined by the plurality of conductor patterns that are shaped so as to be wound around the coil axis a plurality of times (see Figs. 21-22, a coil portion defined by elements 150, 180, 200 that are shaped so as to be wound around the coil axis a plurality of times);
at least one of the plurality of base materials (160, 190, 210) includes the coil portion (see Figs. 21-22);
on the at least one of the plurality of base materials (160, 190, 210) on which the coil portion is provided, an outermost conductor pattern (outermost end of element 10) and an inner dummy pattern (30) defined by a conductor pattern on an inner side of the coil portion are provided (see Figs. 21-22); and

a width of the inner dummy pattern is larger than or equal to the width of the conductor patterns of the coil portion between the outermost conductor pattern and the inner dummy pattern (see Figs. 21-22, a width of element 30 is larger than a width of elements 150, 180, 200); and
a distance between the inner dummy pattern and the conductor pattern of the coil portion adjacent to the inner dummy pattern is smaller than or equal to the width of the inner dummy pattern (see Figs. 21-22, a distance between element 30 and element 10 is smaller or equal to the width of element 30).
Park et al. does not explicitly show the conductor pattern made of metal foil, the base material made of thermoplastic resin, a width of the outermost conductor pattern is larger than a width of the conductor patterns of the coil portion other than the outermost conductor pattern.
Kato shows a device (Fig. 1) teaching and suggesting the base material (S1-S8) made of thermoplastic resin (Paragraph [0040]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have thermoplastic resin as taught by Kato for the base material as disclosed by Park et al. to facilitate insulation to prevent shorting of adjacent coil and achieve stable frequency characteristics (Paragraph [0040]).
Park et al. in view of Kato does not explicitly show the conductor pattern made of metal foil and a width of the outermost conductor pattern is larger than a width of the conductor patterns of the coil portion other than the outermost conductor pattern.
Jeong et al. shows a device (Figs. 1-3) teaching and suggesting a width (a) of the outermost conductor pattern (41) is larger than a width (b) of the conductor patterns (42) of the coil portion other than the outermost conductor pattern (see Figs. 1-3).

Park et al. in view of Kato and Jeong et al. does not explicitly show the conductor pattern made of metal foil.
For support in the specification, Takeda shows a device (Figs. 1-2) teaching and suggesting an inner dummy pattern (121) defined by a conductor pattern on an inner side of the coil portion (Paragraph [0022]) is provided (see Figs. 1-2) and a width (m2 or m1) of the inner dummy pattern (121) is larger than or equal to the width (l1) of the conductor patterns (41) of the coil portion between the outermost conductor pattern and the inner dummy pattern (see Figs. 1-2, Paragraph [0022]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a width of the inner dummy pattern is larger than or equal to the width of the conductor patterns of the coil portion between the outermost conductor pattern and the inner dummy pattern as taught by Takeda for the device as disclosed by Park et al. in view of Kato and Jeong et al. to prevent deformation of the coil layer and a short circuit thereby improving reliability (Paragraph [0024]).
Park et al. in view of Kato, Jeong et al., and Takeda does not explicitly show the conductor pattern made of metal foil.
For support in the specification, Kawamura shows a device (Figs. 1-2) teaching and suggesting the coil includes a coil portion defined by the plurality of conductor patterns (La, Lb, Lc) that are shaped so as to be wound around the coil axis a plurality of times (see Figs. 1-2) and a distance (p) between the dummy pattern (Ld) and the conductor pattern (Lc) of the coil 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a distance between the dummy pattern and the conductor pattern of the coil portion adjacent to the dummy pattern is smaller than or equal to a distance between the conductor patterns of the coil portion as taught by Kawamura for the device as disclosed by Park et al. in view of Kato, Jeong et al., and Takeda to stabilize the conductor layers where inductance fluctuation of the circuit can be reduced therefore setting the inductance value with high accuracy (Abstract, Constitution, see English translation).
In addition, the combination of Park et al. in view of Kato, Jeong et al., Takeda, and Kawamura shows a distance (element p of Kawamura) between the inner dummy pattern (element 121 of Takeda) and the conductor pattern (element 41 of Takeda) of the coil portion adjacent to the inner dummy pattern is smaller than or equal to the width (m2 or m1 of Takeda) of the inner dummy pattern (see English translation of Kawamura and Paragraph [0022] of Takeda).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a distance between the inner dummy pattern and the conductor pattern of the coil portion adjacent to the inner dummy pattern is smaller than or equal to the width of the inner dummy pattern as taught by Kawamura and Takeda for the device as disclosed by Park et al. in view of Kato, Jeong et al., Takeda, and Kawamura to obtain desirable operating characteristics for inductance values.
Park et al. in view of Kato, Jeong et al., Takeda, and Kawamura does not explicitly show the conductor pattern made of metal foil.
Misawa et al. shows a device (Figs. 1-2) teaching and suggesting the conductor pattern (2) made of metal foil (Paragraphs [0005], [0018]).

Regarding Claim 11, Park et al. shows a coil-incorporated multilayer substrate (Figs. 21-22) comprising: 
a conductor pattern (10, 150, 180, 200) made of metal (Paragraph [0033]);
a base material (160, 190, 210) and including the conductor pattern (150, 180, 200); and
a coil configured by a plurality of conductor patterns (adjacent turns of elements 150, 180, 200) by stacking a plurality of base materials (160, 190, 210); wherein
the coil includes a coil axis in a stacking direction in which the plurality of base materials are stacked (see Figs. 21-22, a coil axis is formed by elements 150, 180, 200 in a stacking direction in which elements 160, 190, 210 are stacked);
the coil includes a coil portion defined by the plurality of conductor patterns that are shaped so as to be wound around the coil axis a plurality of times (see Figs. 21-22, a coil portion defined by elements 150, 180, 200 that are shaped so as to be wound around the coil axis a plurality of times);
at least one of the plurality of base materials (160, 190, 210) includes the coil portion (see Figs. 21-22);
on the at least one of the plurality of base materials (160, 190, 210) on which the coil portion is provided, an outermost conductor pattern (outermost end of element 10) and an inner dummy pattern (30) defined by a conductor pattern on an inner side of the coil portion are provided (see Figs. 21-22); and

a width of the inner dummy pattern is larger than the width of the conductor patterns of the coil portion between the outermost conductor pattern and the inner dummy pattern (see Figs. 21-22, a width of element 30 is larger than a width of elements 150, 180, 200).
Park et al. does not explicitly show the conductor pattern made of metal foil, the base material made of thermoplastic resin, a width of the outermost conductor pattern is larger than a width of the conductor patterns of the coil portion other than the outermost conductor pattern, and a distance between the inner dummy pattern and the conductor pattern of the coil portion adjacent to the inner dummy pattern is smaller than or equal to a distance between the conductor patterns of the coil portion.
Kato shows a device (Fig. 1) teaching and suggesting the base material (S1-S8) made of thermoplastic resin (Paragraph [0040]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have thermoplastic resin as taught by Kato for the base material as disclosed by Park et al. to facilitate insulation to prevent shorting of adjacent coil and achieve stable frequency characteristics (Paragraph [0040]).
Park et al. in view of Kato does not explicitly show the conductor pattern made of metal foil, a width of the outermost conductor pattern is larger than a width of the conductor patterns of the coil portion other than the outermost conductor pattern, and a distance between the inner dummy pattern and the conductor pattern of the coil portion adjacent to the inner dummy pattern is smaller than or equal to a distance between the conductor patterns of the coil portion.
Jeong et al. shows a device (Figs. 1-3) teaching and suggesting a width (a) of the outermost conductor pattern (41) is larger than a width (b) of the conductor patterns (42) of the coil portion other than the outermost conductor pattern (see Figs. 1-3).

Park et al. in view of Kato and Jeong et al. does not explicitly show the conductor pattern made of metal foil and a distance between the inner dummy pattern and the conductor pattern of the coil portion adjacent to the inner dummy pattern is smaller than or equal to a distance between the conductor patterns of the coil portion.
For support in the specification, Takeda shows a device (Figs. 1-2) teaching and suggesting an inner dummy pattern (121) defined by a conductor pattern on an inner side of the coil portion (Paragraph [0022]) is provided (see Figs. 1-2) and a width (m2 or m1) of the inner dummy pattern (121) is larger than or equal to the width (l1) of the conductor patterns (41) of the coil portion between the outermost conductor pattern and the inner dummy pattern (see Figs. 1-2, Paragraph [0022]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a width of the inner dummy pattern is larger than or equal to the width of the conductor patterns of the coil portion between the outermost conductor pattern and the inner dummy pattern as taught by Takeda for the device as disclosed by Park et al. in view of Kato and Jeong et al. to prevent deformation of the coil layer and a short circuit thereby improving reliability (Paragraph [0024]).
Park et al. in view of Kato, Jeong et al., and Takeda does not explicitly show the conductor pattern made of metal foil and a distance between the inner dummy pattern and the conductor pattern of the coil portion adjacent to the inner dummy pattern is smaller than or equal to a distance between the conductor patterns of the coil portion.

Therefore, the combination of Park et al. in view of Kato, Jeong et al., Takeda, and Kawamura shows a distance (element p of Kawamura) between the inner dummy pattern (element 121 of Takeda) and the conductor pattern (element 41 of Takeda) of the coil portion adjacent to the inner dummy pattern is smaller than or equal to a distance (element p of Kawamura) between the conductor pattern (La, Lb, Lc of Kawamura) of the coil portion (see English translation of Kawamura and Paragraph [0022] of Takeda).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a distance between the inner dummy pattern and the conductor pattern of the coil portion adjacent to the inner dummy pattern is smaller than or equal to a distance between the conductor pattern of the coil portion as taught by Kawamura and Takeda for the device as disclosed by Park et al. in view of Kato, Jeong et al., Takeda, and Kawamura to obtain desirable operating characteristics for inductance values.
Park et al. in view of Kato, Jeong et al., Takeda, and Kawamura does not explicitly show the conductor pattern made of metal foil.
Misawa et al. shows a device (Figs. 1-2) teaching and suggesting the conductor pattern (2) made of metal foil (Paragraphs [0005], [0018]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the conductor pattern made of metal foil as taught by Misawa et al. for the device as disclosed by Park et al. in view of Kato, Jeong et al., Takeda, and Kawamura to form a coil with reduced thickness for compact design while achieving desirable inductance values (Paragraphs [0007]-[0008]).

Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. in view of Kato, Jeong et al., Takeda, and Kawamura as applied to claims 5 and 7 above, and further in view of Lee [U.S. Patent No. 8,253,523].
Regarding Claim 6, Park et al. in view of Kato, Jeong et al., Takeda, and Kawamura shows the claimed invention as applied above but does not explicitly show at least one of the outer dummy pattern and the innermost conductor pattern is connected to an interlayer connection conductor.
Lee shows an inductor device (Figs. 2A-5) teaching and suggesting at least one of the outer dummy pattern (211) and the innermost conductor pattern is connected to an interlayer connection conductor (210).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have at least one of the outer dummy pattern and the innermost conductor pattern is connected to an interlayer connection conductor as taught by Lee for the device as disclosed by Park et al. in view of Kato, Jeong et al., Takeda, and Kawamura to facilitate electrical connection to another layer such as grounding which eliminate noise (Col. 4, Lines 23-39).
Regarding Claim 8, Park et al. in view of Kato, Jeong et al., Takeda, and Kawamura shows the claimed invention as applied above but does not show at least one of the outermost conductor pattern and the innermost conductor pattern is connected to an interlayer connection conductor.
In addition, Lee shows an inductor device (Figs. 2A-5) teaching and suggesting at least one of the outermost conductor pattern and the innermost conductor pattern (225) is connected to an interlayer connection conductor (210a).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have at least one of the outermost conductor pattern and the innermost conductor pattern is connected to an interlayer connection conductor as taught by .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. in view of Kato, Jeong et al., Takeda, and Kawamura as applied to claim 5 above, and further in view of Muto [U.S. Pub. No. 2008/0197963].
Regarding Claim 6, Park et al. in view of Kato, Jeong et al., Takeda, and Kawamura shows the claimed invention as applied above but does not explicitly show at least one of the outer dummy pattern and the innermost conductor pattern is connected to an interlayer connection conductor.
Muto shows a device (Fig. 2) teaching and suggesting at least one of the outer dummy pattern (31) and the innermost conductor pattern is connected to an interlayer connection conductor (29).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have at least one of the outer dummy pattern and the innermost conductor pattern is connected to an interlayer connection conductor as taught by Muto for the device as disclosed by Park et al. in view of Kato, Jeong et al., Takeda, and Kawamura to facilitate electrical connection to another layer such as grounding (Paragraph [0107]).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishi et al. [JP 09-045531] in view of Kato [U.S. Pub. No. 2013/0154783], Jeong et al. [U.S. Pub. No. 2015/0187484], Takeda [JP 04-351707] (for support), Kawamura [JP 08-124745] (for support), and Nakashiba [JP 2008-258600].

a conductor pattern (7A1-7E1) made of metal foil (see English translation);
a base material (6A) and including the conductor pattern (7A1-7E1); and
a coil configured by a plurality of conductor patterns (adjacent turns of elements 7A1-7E1) by stacking a plurality of base materials (6A-6E); wherein
the coil includes a coil axis in a stacking direction in which the plurality of base materials are stacked (see Figs. 1-5, a coil axis is formed by elements 7A1-7E1 in a stacking direction in which elements 6A-6E are stacked);
the coil includes a coil portion defined by the plurality of conductor patterns that are shaped so as to be wound around the coil axis a plurality of times (see Figs. 1-5, a coil portion defined by elements 7A1-7E1 that are shaped so as to be wound around the coil axis a plurality of times);
at least one of the plurality of base materials (6A-6E) includes the coil portion (see Figs. 1-5);
on the at least one of the plurality of base materials (6A-6E) on which the coil portion is provided, an outermost conductor pattern (outermost end of element 7B1) and an inner dummy pattern (23C) defined by a conductor pattern on an inner side of the coil portion are provided (see Fig. 5 and see English translation); and
in at least two perpendicular or substantially perpendicular axial directions along a surface of the at least one of the plurality of base materials (6A-6E), of the plurality of conductor patterns (7A1-7E1) that define the coil portion (see Fig. 5):
a width of the inner dummy pattern is larger than or equal to the width of the conductor patterns of the coil portion between the outermost conductor pattern and the inner dummy pattern (see Fig. 5, a width of element 23C is larger than a width of elements 7A1-7E1); and

Nishi et al. does not explicitly show the base material made of thermoplastic resin and a width of the outermost conductor pattern is larger than a width of the conductor patterns of the coil portion other than the outermost conductor pattern.
Kato shows a device (Fig. 1) teaching and suggesting the base material (S1-S8) made of thermoplastic resin (Paragraph [0040]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have thermoplastic resin as taught by Kato for the base material as disclosed by Nishi et al. to facilitate insulation to prevent shorting of adjacent coil and achieve stable frequency characteristics (Paragraph [0040]).
Nishi et al. in view of Kato does not explicitly show a width of the outermost conductor pattern is larger than a width of the conductor patterns of the coil portion other than the outermost conductor pattern.
Jeong et al. shows a device (Figs. 1-3) teaching and suggesting a width (a) of the outermost conductor pattern (41) is larger than a width (b) of the conductor patterns (42) of the coil portion other than the outermost conductor pattern (see Figs. 1-3).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a width of the outermost conductor pattern is larger than a width of the conductor patterns of the coil portion other than the outermost conductor pattern as taught by Jeong et al. for the device as disclosed by Nishi et al. in view of Kato to decrease DC resistance value with high inductance value (Paragraph [0050]).
For support in the specification, Takeda shows a device (Figs. 1-2) teaching and suggesting an inner dummy pattern (121) defined by a conductor pattern on an inner side of the 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a width of the inner dummy pattern is larger than or equal to the width of the conductor patterns of the coil portion between the outermost conductor pattern and the inner dummy pattern as taught by Takeda for the device as disclosed by Nishi et al. in view of Kato and Jeong et al. to prevent deformation of the coil layer and a short circuit thereby improving reliability (Paragraph [0024]).
For support in the specification, Kawamura shows a device (Figs. 1-2) teaching and suggesting the coil includes a coil portion defined by the plurality of conductor patterns (La, Lb, Lc) that are shaped so as to be wound around the coil axis a plurality of times (see Figs. 1-2) and a distance (p) between the dummy pattern (Ld) and the conductor pattern (Lc) of the coil portion adjacent to the dummy pattern is smaller than or equal to a distance (p) between the conductor patterns (La, Lb, Lc) of the coil portion (see Figs. 1-2, see English translation).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a distance between the dummy pattern and the conductor pattern of the coil portion adjacent to the dummy pattern is smaller than or equal to a distance between the conductor patterns of the coil portion as taught by Kawamura for the device as disclosed by Nishi et al. in view of Kato, Jeong et al., and Takeda to stabilize the conductor layers where inductance fluctuation of the circuit can be reduced therefore setting the inductance value with high accuracy (Abstract, Constitution, see English translation).
For support in the specification, Nakashiba shows a device (Figs. 1-4) teaching and suggesting a distance (d1) between the inner dummy pattern (30) and the conductor pattern (10) of the coil portion adjacent to the inner dummy pattern is smaller than or equal to the width 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a distance between the inner dummy pattern and the conductor pattern of the coil portion adjacent to the inner dummy pattern is smaller than or equal to the width of the inner dummy pattern as taught by Nakashiba for the device as disclosed by Nishi et al. in view of Kato, Jeong et al., Takeda, and Kawamura to suppress eddy current to obtain desirable operating characteristics (Abstract, Problem to be Solved).
In addition, the combination of Nishi et al. in view of Kato, Jeong et al., Takeda, Kawamura, and Nakashiba shows a distance (element p of Kawamura) between the inner dummy pattern (element 30 of Nakashiba) and the conductor pattern (element 10 of Nakashiba) of the coil portion adjacent to the inner dummy pattern is smaller than or equal to the width (m2 or m1 of Takeda) of the inner dummy pattern (see English translation of Kawamura, Paragraph [0022] of Takeda, and see Figs. 1-4 of Nakashiba).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a distance between the inner dummy pattern and the conductor pattern of the coil portion adjacent to the inner dummy pattern is smaller than or equal to the width of the inner dummy pattern as taught by Kawamura, Takeda, and Nakashiba for the device as disclosed by Nishi et al. in view of Kato, Jeong et al., Takeda, Kawamura, and Nakashiba to obtain desirable operating characteristics for inductance values.
Regarding Claim 8, Nishi et al. shows at least one of the outermost conductor pattern (outermost end of element 7B1) and the inner dummy pattern is connected to an interlayer connection conductor (12C).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishi et al. in view of Kato, Jeong et al., Takeda, Kawamura, and Nakashiba as applied to claim 7 above, and further in view of Lee [U.S. Patent No. 8,253,523].
Regarding Claim 8, Nishi et al. in view of Kato, Jeong et al., Takeda, Kawamura, and Nakashiba shows the claimed invention as applied above.
In addition, Lee shows an inductor device (Figs. 2A-5) teaching and suggesting at least one of the outermost conductor pattern and the innermost conductor pattern (225) is connected to an interlayer connection conductor (210a).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have at least one of the outermost conductor pattern and the innermost conductor pattern is connected to an interlayer connection conductor as taught by Lee for the device as disclosed by Nishi et al. in view of Kato, Jeong et al., Takeda, Kawamura, and Nakashiba to facilitate electrical connection to another layer such as grounding which eliminate noise (Col. 4, Lines 23-39).

    PNG
    media_image1.png
    470
    575
    media_image1.png
    Greyscale

Drawing 1

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981.  The examiner can normally be reached on M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837